DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

	This Official Action is in response to the response filed 1/31/2022. The response therein is sufficient to overcome the rejections of record and the rejection set forth in the pervious Official Action have been withdrawn. A new ground of rejection is made in view of the amendment made in the response filed 1/31/2022.


	Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 45-47, 49-57, and 59-67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khvorova et al (US20050255487) in view of McSwiggen et al (US20060270623).
Khvorova et al have taught target sites for making siRNA compounds. SEQ ID NOS:954049 corresponds to the instant SEQ ID NO:34. SEQ IDS:599681, 599670, 1348166, and 1348257 correspond to the instant SEQ ID NO:35. SEQ IDS:599644, 599, 670, 599735, 599761, 1348129, 134855, 1348220, and 1348246 correspond to the instant SEQ ID NO:36. SEQ ID NOS: 599670, 599714, 599761, 599805, 1348155, 1348199, 1348246, and 1348290 correspond to the instant SEQ ID NO:37. SEQ ID NO: 1089940 corresponds to the instant SEQ ID NO:322. SEQ ID NOS: 599714, 599805, 1348199, and 1348290 correspond to the instant SEQ ID NO:323. Each of the SEQ ID NOS above fall within the amended range of nucleotides 7,913-7,949 of SEQ ID NO:2 in claim 45. Each of the SEQ ID NOS of Khvorova comprise at least 12 consecutive nucleotides of the recited range and of the instant SEQ ID NOS: 34, 35, 36, 37, 321, and 322. Khvorova et al have taught the use of chemical modifications, conjugates, various oligonucleotide lengths where each of the limitations in the claims were well known and routinely used in the art at the time of invention. See for example paragraphs 7, 13, 79, 108, 128, 129, 130, 139, 143, 442, and 445 for example. Khvorova et al do not specifically teach pharmaceutical formulations.
McSwiggen et al have taught siRNAs and pharmaceutical formulations for siRNA compounds. McSwiggen also teach siRNA oligonucleotide length, modifications and conjugates that were well known and used before the instant invention was made. See for example, paragraphs 2, 7, 8, 10-12, 21, 29, 34, 74, 76, 94, 95, 101, 112, 540, 152, 161, 282, 440, and 422, for example.
It would have been obvious and one in the art would have been motivated to make the instant invention since Khvorova et al have taught siRNA target sequences for making siRNA compound where the target sequences indeed correspond with the instant invention. One in the art would have been motivated to utilize any of the numerous modifications available to them at the time of invention since they were well known and routinely used at the time of invention where it was well established that such modifications provide for nuclease stability and increased siRNA function, for example. One in the art would also have been motivated to provide the siRNA compounds in pharmaceutically acceptable formulation in target validation studies, for example. Regarding claim 49, while the prior art is drawn to double stranded oligonucleotides, it would be axiomatic to make single stranded oligonucleotide to be used in making double stranded compounds, for example.
The invention as a whole would therefore have been prima facie obvious to one at the time of invention.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635